Slip Op. 15-18

                      UNITED STATES COURT OF INTERNATIONAL TRADE

 JTEKT CORPORATION, et. al.,

                        Plaintiff,

                v.
                                                    Before: Timothy C. Stanceu, Chief Judge
 UNITED STATES,
                                                    Consol. Court No. 06-00250
                        Defendant,

                and

 THE TIMKEN COMPANY,

                        Defendant-Intervenor.

                                           OPINION

[Resolving the remaining contested issue and ruling on other pending matters in litigation
contesting the final results of administrative reviews of an antidumping duty order on ball
bearings and parts thereof]
                                                                     Dated: February 25, 2015

        Neil R. Ellis and Dave M. Wharwood, Sidley Austin, LLP, of Washington, DC, for
plaintiffs JTEKT Corp. and Koyo Corp. of U.S.A.

        Diane A. MacDonald, Baker & McKenzie LLP, of Chicago, IL, and Kevin M. O’Brien,
Baker & McKenzie LLP, of Washington, DC, for plaintiffs and defendant-intervenors, American
NTN Bearing Manufacturing Corp., NTN Bearing Corp. of America, NTN-Bower Corp., NTN
Corp., NTN Driveshaft, Inc., and NTN-BCA Corp. and for plaintiffs FYH Bearing Units USA,
Inc. and Nippon Pillow Block Company Ltd.

      Greyson L. Bryan, McAllister Jimbo, and David Ribner, O’Melveny & Myers LLP, of
Washington, DC, for plaintiffs Nachi Technology, Inc., Nachi-Fujikoshi Corp., and Nachi
America, Inc.

       Robert A. Lipstein and Alexander H. Schaefer, Crowell & Moring LLP, of Washington,
DC, for plaintiffs NSK Corp., NSK Ltd., and NSK Precision America, Inc.

       Claudia Burke, Assistant Director, L. Misha Preheim, Senior Trial Counsel, Civil
Division, Commercial Litigation Branch, U.S. Department of Justice, of Washington, DC, for
defendant United States. With them on the brief were Jeanne E. Davidson, Director, and Stuart
Consol. Court No. 06-00250                                                                      Page 2

F. Delery, Assistant Attorney General. Of counsel on the brief was Shana Hofstetter, Attorney,
Office of the Chief Counsel for Trade Enforcement and Compliance, U.S. Department of
Commerce.

       Terence P. Stewart, Stewart and Stewart, of Washington, DC, for plaintiff and
defendant-intervenor, The Timken Company. With him on the brief were Geert De Prest and
Lane S. Hurewitz.

          Stanceu, Chief Judge: The plaintiffs in this consolidated case1 contested the final

determination (“Final Results”) that the International Trade Administration, U.S. Department of

Commerce (“Commerce” or the “Department”) issued to conclude the sixteenth periodic

administrative reviews of antidumping duty orders on ball bearings and parts thereof from

France, Germany, Italy, Japan, and the United Kingdom (“subject merchandise”). Ball Bearings

and Parts Thereof from France, Germany, Italy, Japan, and the United Kingdom: Final Results

of Antidumping Duty Administrative Reviews, 71 Fed. Reg. 40,064 (Int’l Trade Admin.

July 14, 2006) (“Final Results”). The claims in this action pertain to the review of the

antidumping duty order on subject merchandise from Japan (the “Order”). The sixteenth

administrative reviews applied to entries of subject merchandise made from May 1, 2004 through

April 30, 2005. Id. at 40,064.

          Only one contested issue remains pending before the court in this case: whether it was

permissible for Commerce to apply its “zeroing” methodology in the final results of the sixteenth

reviews. Under the zeroing methodology, Commerce assigns to U.S. sales made above normal

value a dumping margin of zero, rather than a negative margin, when calculating




   
          1
         Six actions are consolidated under Ct. No. 06-00250: Nippon Pillow Block Co. Ltd. v.
United States (Ct. No. 06-00258); Timken US Corp. v. United States (Ct. No. 06-00271); NSK
Ltd. v. United States (Ct. No. 06-00272); NTN Corp. v. United States (Ct. No. 06-00274); and
Nachi-Fujikoshi Corp. v. United States (Ct. No. 06-00275). Order (Nov. 15, 2006), ECF No. 21.
Consol. Court No. 06-00250                                                                  Page 3

weighted-average dumping margins. As discussed herein, the court concludes that use of the

zeroing methodology was in accordance with law.

       Also pending before the court is the Department’s second redetermination upon remand

(“Second Remand Redetermination”) issued in response to the opinion and order in JTEKT

Corp. v. United States, 38 CIT __, __, Slip Op. 14-13 at 11 (Feb. 10, 2014) (“JTEKT IV”). See

Final Second Remand Determination (May 12, 2014), ECF No. 201 (“Second Remand

Redetermination”). Because the court concludes that Commerce has complied with the court’s

order in JTEKT IV, and because no party has commented in opposition, the court affirms the

Second Remand Redetermination.

       Finally, one of the parties to this case has filed an unopposed motion to terminate the

injunction against liquidation of the entries of its merchandise, which the court grants.

                                         I. BACKGROUND

       The court’s prior opinions provide detailed background information on this case, which is

supplemented and summarized briefly below. See JTEKT Corp. v. United States, 33 CIT 1797,

675 F. Supp. 2d 1206 (2009) (“JTEKT I”) (first remand order); JTEKT Corp. v. United States,

35 CIT __, 780 F. Supp. 2d 1357 (2011) (JTEKT II) (second remand order); JTEKT Corp. v.

United States, 36 CIT __, Slip Op. 12-72 (June 4, 2012) (JTEKT III) (staying action); JTEKT IV,

38 CIT at __, Slip Op. 14–13 (granting in part motions for reconsideration).

       When described together with affiliated parties, there are six plaintiffs in this

consolidated action, all of which contested various aspects of the Final Results: (1) JTEKT Corp.

and Koyo Corp. of U.S.A. (collectively, “JTEKT”); (2) FYH Bearing Units USA, Inc. and

Nippon Pillow Block Company Ltd. (collectively, “NPB”); (3) NSK Corp., NSK Ltd., and NSK

Precision America, Inc. (collectively, “NSK”); (4) Nachi Technology, Inc., Nachi-Fujikoshi
Consol. Court No. 06-00250                                                                  Page 4

Corp., and Nachi America, Inc. (collectively, “Nachi”); (5) American NTN Bearing

Manufacturing Corp., NTN Bearing Corp. of America, NTN Bower Corp., NTN Corp., NTN

Driveshaft, Inc., and NTN-BCA Corp. (collectively, “NTN”), which is both a plaintiff and a

defendant-intervenor;2 (6) and the Timken Company (“Timken”), which is also both a plaintiff

and a defendant-intervenor. JTEKT IV, 38 CIT at __, Slip Op. 14–13 at 3.

          On July 14, 2006, Commerce issued the Final Results, assigning the following

antidumping duty margins to plaintiffs: JTEKT, 19.76%; Nachi, 16.02%; NPB, 25.91%; NSK,

6.93%; and NTN, 9.32%. Final Results, 71 Fed. Reg. at 40,066.

      1. The Department’s Redetermination in Response to the Court’s First Remand Order

          On December 18, 2009, the court issued JTEKT I, affirming in part, and remanding in

part, the Final Results. The court sustained, inter alia, the Department’s decision to apply the

zeroing methodology, JTEKT I, 33 CIT at 1865, 675 F. Supp. 2d at 1263. The court also

affirmed the Department’s decision to use a revised “model-match” methodology according to

which it identified similar merchandise for the purpose of conducting comparisons between the

U.S. price of subject merchandise and the price of comparable merchandise in the comparison

market.3 Id. at 1805-10, 675 F. Supp. 2d at 1218-22. The court remanded, inter alia, the


   
          2
        American NTN Bearing Manufacturing Corp., NTN Bearing Corp. of America, NTN
Bower Corp., NTN Corp., NTN Driveshaft, Inc., and NTN-BCA Corp. (collectively, “NTN”) are
defendant-intervenors in Timken US Corp. v. United States (Ct. No. 06-00271), which is
consolidated in this action. See Order (Oct. 4, 2006), ECF No. 14 (Ct. No. 06-00271).
          3
          To determine an antidumping margin, U.S. Department of Commerce (“Commerce” or
the “Department”) compares the U.S. price of the subject merchandise with the price of
comparable merchandise (the “foreign like product”) in the “home” market (i.e., the actual home
market or another comparison market). 19 U.S.C. § 1677b. In identifying a foreign like product,
Commerce attempts to match U.S. sales of the subject merchandise with home market sales of
identical merchandise. Id. § 1677(16)(A). Where Commerce is unable to identify home market
sales of identical merchandise, Commerce attempts to match a U.S. sale of subject merchandise
(continued . . .)
Consol. Court No. 06-00250                                                                     Page 5

Department’s decision to reject NTN’s proposal to incorporate into the model-match

methodology additional design-type categories for specific types of ball bearings. Id. at 1817-20,

675 F. Supp. 2d at 1227-29.

       On May 17, 2010, Commerce submitted its first redetermination on remand (“First

Remand Redetermination”), addressing five issues the court identified in the remand order in

JTEKT I. Final Results of Redetermination 1 (May 17, 2010), ECF No. 143 (“First Remand

Redetermination”). On three issues, Commerce did not change its positions from the Final

Results but provided additional explanation. Id. Those issues arose from NPB’s proposal during

the review to expand the choice of months for sampled transactions, Timken’s claim that

Commerce should have used U.S. interest rates, not Japanese interest rates, to calculate a portion

of NTN’s and Nachi’s inventory carrying costs, and NTN’s proposal to incorporate additional

bearing design types in the Department’s model-match methodology. Id. On two remaining

issues, Commerce made changes to the Final Results. Id. Commerce redetermined the


                                                                                      (continued . . .)
with a home market sale of “similar merchandise.” Id. § 1677(16)(B)-(C). Commerce uses a
“model-match” methodology to identify similar merchandise. JTEKT Corp. v. United States,
33 CIT 1797, 1805-06, 675 F. Supp. 2d, 1206, 1218 (2009) (“JTEKT I”). According to the
revised model-match methodology used in the sixteenth administrative reviews, Commerce
matches a ball bearing model sold in the United States, i.e., a “subject” ball bearing, with one
sold in the home market only if the two bearings are identical with respect to the following four
physical characteristics: (1) load direction, (2) number of rows of rolling elements, (3) precision
rating, and (4) ball bearing “design type.” Id. at 1806, 675 F. Supp. 2d at 1218-19. The applied
model-match methodology recognized the following ball bearing design types: angular contact,
self-aligning, deep groove, integral shaft, thrust ball, housed, and insert. Id. For bearings that
are identical with respect to the first four characteristics, Commerce compares ball bearings
according to four quantitative characteristics: (5) load rating, (6) outer diameter, (7) inner
diameter, and (8) width. Id. In matching bearings according to the second set of characteristics,
Commerce excludes any potential matches in which the sum of the deviations for those four
quantitative characteristics exceeds 40%. Id. Commerce also applies a “difference-in-
merchandise adjustment” (“DIFMER” adjustment) for any difference in the variable cost of
manufacturing, excluding any potential matches for which the DIFMER adjustment would
exceed 20%. Id.
Consol. Court No. 06-00250                                                                   Page 6

weighted-average antidumping duty margin for NTN after recalculating NTN’s freight expense

based on weight rather than value and the margin for Nachi upon limiting the Department’s

previous application of facts otherwise available and adverse inferences to instances of errors in

certain of Nachi’s reporting during the review. Id. Commerce assigned a revised margin of

8.02% to NTN and a revised margin of 13.91% to Nachi but did not revise the margins for any

other respondent. Id. at 31.

                           2. The Department’s Second Remand Order

       NPB and NTN, but no other plaintiff, filed comments challenging the First Remand

Redetermination. JTEKT II, 35 CIT at __, 780 F. Supp. 2d at 1360. NTN also filed a motion to

stay this action pending further administrative action on, or alternatively for leave to submit

further briefing on, the issue of whether or not it was lawful for Commerce to apply the zeroing

methodology in the sixteenth administrative reviews. Id.

       In JTEKT II, the court considered the First Remand Redetermination and construed

NTN’s motion for a stay as a motion for reconsideration of the court’s decision in JTEKT I to

uphold the Department’s use of zeroing in the Final Results. Id. at __, 780 F. Supp. 2d at 1363.

The court sustained in part, and remanded in part, the First Remand Redetermination, finding

that the redetermination complied in part with the court’s order in JTEKT I and with the

applicable law. Id. at __, 780 F. Supp. 2d at 1371-72. The court directed Commerce to

reconsider the use of zeroing in determining margins for JTEKT, Nachi, NPB, and NTN in light

of two intervening decisions by the Court of Appeals for the Federal Circuit (“Court of

Appeals”) that called into question the legality of the Department’s use of zeroing in

administrative reviews. Id.
Consol. Court No. 06-00250                                                                    Page 7

       The court also ordered Commerce to reconsider its decision to reject NTN’s proposal that

Commerce incorporate additional design-type categories into the model-match methodology. Id.

at __, 780 F. Supp. 2d at 1368-72. In the First Remand Redetermination, Commerce determined,

as NTN claimed, that there was some overlap between different design types in the Department’s

model-match methodology (namely, the “thrust ball” and “angular contact” design types) but

concluded that no new design type was necessary because record evidence supported a finding

that these overlapping bearings “have different load directions” that would preclude a mismatch

of such bearings. First Remand Redetermination 17-19. In JTEKT II, the court found the

Department’s explanation adequate to support the decision to reject additional design types

proposed by NTN and affirmed the First Remand Redetermination on this issue. JTEKT II,

35 CIT at __, 780 F. Supp. 2d at 1369. The court remanded the First Remand Redetermination

on another issue, which was the Department’s decision not to adopt in the final version of the

First Remand Redetermination two additional design types that Commerce had proposed in the

draft version of the remand redetermination. Id. at __, 780 F. Supp. 2d at 1370.

                         3. The Court’s Order Staying these Proceedings

       Before Commerce issued a second remand redetermination, the court granted a request

by several plaintiffs to stay this action pending the final disposition of Union Steel v. United

States, CAFC Ct. No. 2012-1248, a case then pending before the Court of Appeals that involved

the permissibility of the Department’s use of zeroing in an administrative review despite having

discontinued the methodology in antidumping investigations. JTEKT III, 36 CIT at __, Slip

Op. 12-72 at 7-8. The Court of Appeals issued an opinion in Union Steel v. United States,

713 F.3d 1101 (Fed. Cir. 2013) (“Union Steel”), on April 16, 2013 and a mandate on

June 10, 2013.
Consol. Court No. 06-00250                                                                      Page 8

                   4. Timken’s and Defendant’s Motions for Reconsideration

       The court issued JTEKT IV on February 10, 2014, responding to requests by Timken and

defendant either to reconsider or to grant relief from the court’s order in JTEKT II pertaining to

the zeroing claims. JTEKT IV, 38 CIT at __, Slip Op. 14–13 at 5. In JTEKT IV, the court

maintained the directive from JTEKT II concerning NTN’s proposal to incorporate additional

design types in the Department’s model-match methodology. Id. at __, Slip Op. 14–13 at 10.

The court, however, relieved Commerce of the directive in JTEKT II concerning zeroing based

on the intervening decision of the Court of Appeals in Union Steel. JTEKT IV, 38 CIT at __, Slip

Op. 14–13 at 8. The court permitted parties to submit voluntary supplemental briefing on the

question of whether Union Steel is dispositive of the zeroing claims in this case and, if not, what

further action the court should take to resolve those claims. Id. at __, Slip Op. 14–13 at 9.

Defendant and Timken each filed supplemental briefing, but NTN informed the court that it

would not file a supplemental brief on this issue. Def.’s Supplemental Br. Concerning Union

Steel (Mar. 7, 2014), ECF No. 198 (“Def.’s Supplemental Br.”); The Timken Co.’s Supplemental

Br. Concerning Union Steel (Mar. 12, 2014), ECF No. 199 (“Timken’s Supplemental Br.”); Pls.’

Resp. to Ct. Order Dated Feb. 10, 2014 Inviting Supplemental Briefing (Mar. 12, 2014), ECF

No. 200 (“NTN’s Letter Concerning Union Steel”). The court, in JTEKT IV, also denied a

motion by Timken requesting deconsolidation and dismissal of several of the remaining claims

after concluding that there was no just reason for piecemeal adjudication of this case, in

accordance with USCIT Rule 54(b). JTEKT IV, 38 CIT at __, Slip Op. 14–13 at 9-10.

                     5. The Department’s Second Remand Redetermination

       On May 12, 2014, Commerce issued the Second Remand Redetermination, in which it

did not recalculate the margin for any party. Second Remand Redetermination 4. Timken, but
Consol. Court No. 06-00250                                                                   Page 9

no other party, filed comments thereon, and defendant filed a reply to these comments on

July 9, 2014. The Timken Co.’s Comments on the U.S. Dep’t of Commerce’s May 12, 2014

Final Second Redetermination Pursuant to Ct. Remand (June 11, 2014), ECF No. 203; Def.’s

Resp. to Comments, ECF No. 204.

                                                                  II. DISCUSSION

          The court exercises jurisdiction under section 201 of the Customs Courts Act of 1980,

28 U.S.C. § 1581(c), pursuant to which the court reviews actions commenced under

section 516A of the Tariff Act of 1930 (“Tariff Act”), 19 U.S.C. § 1516a(a)(2)(B)(iii), including

an action contesting the final results of an administrative review that Commerce issues under

section 751 of the Tariff Act, 19 U.S.C. § 1675(a).4

                A. The Court Sustains the Department’s Use of Zeroing in the Final Results

          Plaintiffs JTEKT, NPB, NTN, and Nachi challenged the Department’s application of

zeroing in the Final Results. JTEKT I, 33 CIT at 1801-05, 675 F. Supp. 2d at 1214-18. As noted

above, the court in JTEKT I sustained the Department’s decision to apply the zeroing

methodology in the sixteenth administrative reviews. Id. at 1865, 675 F. Supp. 2d at 1263.

Then, in JTEKT II, the court directed Commerce to reconsider the use of zeroing in light of two

intervening decisions of the Court of Appeals that called into question the Department’s use of

zeroing in administrative reviews.5 JTEKT II, 35 CIT at __, 780 F. Supp. 2d at 1362-64.

Specifically, the court instructed Commerce on remand to either reconsider the use of zeroing or

   
          4
              All statutory citations herein are to the 2006 edition of the U.S. Code.
          5
         The Court of Appeals for the Federal Circuit (“Court of Appeals”) held that Commerce
had not provided a satisfactory explanation for using different interpretations of 19 U.S.C.
§ 1677(35) in the antidumping administrative review and investigation contexts. See Dongbu
Steel Co., Ltd. v. United States, 635 F.3d 1363, 1371-73 (Fed. Cir. 2011); JTEKT Corp. v. United
States, 642 F.3d 1378, 1383-85 (Fed. Cir. 2011).
Consol. Court No. 06-00250                                                                   Page 10

“set forth an explanation of how the language of 19 U.S.C. § 1677(35) as applied to the zeroing

issue permissibly may be construed in one way with respect to investigations and the opposite

way with respect to administrative reviews . . . .” JTEKT II, 35 CIT at __, 780 F. Supp. 2d

at 1371.

       In JTEKT IV, the court, in light of the intervening decision by the Court of Appeals in

Union Steel, relieved Commerce of the directive concerning zeroing contained in JTEKT II such

that Commerce no longer was required to reconsider or provide an explanation of the use of

zeroing in the sixteenth administrative reviews. JTEKT IV, 38 CIT at __, Slip Op. 14–13 at 11.

Because the court granted relief under USCIT Rule 59(d) for reasons not stated in defendant’s

and Timken’s motions for reconsideration or relief, the court also permitted optional

supplemental briefing on the narrow question of whether the holding of Union Steel is

dispositive of the zeroing claims in this case, and if not, what further action the court should take

to resolve those claims. Id. at __, Slip Op. 14–13 at 9. In supplemental briefing, both defendant

and Timken argued that Union Steel supported the conclusion that the continued use of zeroing

in administrative reviews is lawful. Def.’s Supplemental Br. 1-2; Timken’s Supplemental

Br. 1-2. NTN informed the court that it would not file a supplemental brief on this issue. NTN’s

Letter Concerning Union Steel 1. No other party filed supplemental briefing.

       As described in JTEKT IV, the court preliminarily concluded that the claims challenging

zeroing in this case are indistinguishable from those rejected in Union Steel, in which the Court

of Appeals affirmed the Department’s use of zeroing in administrative reviews despite
Consol. Court No. 06-00250                                                                  Page 11

discontinuing the practice in antidumping investigations, JTEKT IV, 38 CIT at __, Slip Op. 14-13

at 8, and the court received no supplemental briefing contesting this conclusion.6

          The court considers Union Steel to have affirmed the Department’s use of the zeroing

methodology in an administrative review of an antidumping duty order in circumstances that the

court views as analogous to those presented in this case. The court considers Union Steel to be

binding precedent that is dispositive of all claims in this consolidated case that challenged the

Department’s use of the zeroing methodology in the Final Results. The court, therefore, will

affirm the use of zeroing in the judgment it will enter to conclude this litigation.

  B. The Court Sustains the Department’s Decision to Reject NTN’s Proposal that Commerce
        Adopt Additional Design-Type Categories in the Model-Match Methodology

          In challenging the Final Results, NTN claimed that Commerce erred in refusing to

recognize and apply the additional ball bearing design types that NTN proposed for use in the

model matching process. JTEKT I, 33 CIT at 1817, 675 F. Supp. 2d at 1227. As discussed

above, the court in JTEKT I remanded this issue to Commerce for reconsideration. Id., 33 CIT

at 1817-20, 675 F. Supp. 2d at 1227-29. In JTEKT II, the court found adequate an explanation

that Commerce provided on remand for not adopting NTN’s proposed additional design-type

categories. JTEKT II, 35 CIT at __, 780 F. Supp. 2d at 1368-72. Nevertheless, the court

remanded the Department’s decision not to incorporate into the model-match methodology

additional design types that Commerce had proposed in the draft version of the First Remand

   
          6
         Defendant argues that Union Steel v. United States, 713 F.3d 1101 (Fed. Cir. 2013)
(“Union Steel”), does not apply to this case as the final determination challenged here was issued
in 2006, when Commerce used zeroing in both investigations and administrative reviews,
whereas Union Steel dealt with the application of zeroing in an administrative review issued after
Commerce discontinued zeroing in investigations. Def.’s Supplemental Br. Concerning Union
Steel 1-2 (Mar. 7, 2014), ECF No. 198 (“Def.’s Supplemental Br.”). Nevertheless, defendant
also argues that even if Union Steel were to apply to this case, it would support a finding that the
application of zeroing in this case was lawful. Id. at 2.
Consol. Court No. 06-00250                                                                Page 12

Redetermination. Id. The court instructed Commerce to “reconsider NTN’s proposal to

incorporate into the model-match methodology additional design-type categories to the extent

necessary to correct any errors revealed by the Department’s review of the record evidence.” Id.

at __, 780 F. Supp. 2d at 1371.

       During the second remand proceeding, Commerce issued a supplemental questionnaire to

NTN seeking clarification concerning a number of NTN’s bearings. Supplemental

Questionnaire to NTN (Aug. 15, 2011) (Remand Admin.R.Doc. No. 1). Based on NTN’s

response to this supplemental questionnaire, NTN’s Supplemental Questionnaire Resp.

(Aug. 22, 2011) (Remand Admin.R.Doc. No. 2), Commerce concluded that no mismatches of

NTN’s bearings had resulted from the Department’s design-type categories and so it was

“neither necessary nor appropriate to create any additional design types.” Second Remand

Redetermination 4.

       Because the court concludes that the Department’s determination complies with the

court’s directive in JTEKT II concerning additional design types, and because NTN filed no

comments opposing the Department’s determination, the court will sustain the Second Remand

Redetermination.

 C. The Court Grants JTEKT’s Motion to Terminate the Injunction Affecting JTEKT’s Entries

       On October 23, 2014, after Commerce submitted the Second Remand Redetermination,

JTEKT filed a motion requesting that the court terminate the injunction on JTEKT’s entries at

issue in this case, explaining that “JTEKT no longer seeks to address the dumping margins that

were calculated by the U.S. Department of Commerce in the administrative review that is the

subject of this litigation.” Mot. to Terminate Prelim. Inj. 1 (Oct. 23, 2014), ECF No. 206-1.

According to JTEKT, defendant consents to this motion. Id. at 2. Timken filed a reply
Consol. Court No. 06-00250                                                                     Page 13

consenting to JTEKT’s motion. The Timken Co.’s Notice of Consent to JTEKT’s Oct. 23, 2014

Mot. to Terminate the Prelim. Inj. 1 (Nov. 5, 2014), ECF No. 209. As all affected parties

consent, the court grants JTEKT’s motion to terminate the injunction on JTEKT’s entries. See

Order (Sept. 11, 2006), ECF No. 8 (enjoining liquidation of JTEKT’s entries through all appeals

of this litigation). All other orders of injunction entered in this case that affect any other plaintiff

remain in effect according to the terms of those orders.7

                                          III. CONCLUSION

        For the reasons discussed herein, upon consideration of the Second Remand

Redetermination, all comments submitted thereon, and upon due deliberation, the court will

affirm the Second Remand Redetermination concerning NTN’s proposal of additional design

types and the Final Results concerning the Department’s use of zeroing in the sixteenth

administrative reviews. The court will order the termination of the injunction against liquidation

of entries of JTEKT’s merchandise. The court will enter a judgment in accordance with this

Opinion.

                                                                /s/ Timothy C. Stanceu
                                                                Timothy C. Stanceu
                                                                Chief Judge
Dated: _____________
       February 25, 2015
       New York, NY




        7
          The court entered orders of injunction in each of the consolidated cases: Order
(Aug. 31, 2006), ECF No. 17 (Ct. No. 06-00258) (NPB’s entries); Order (Oct. 6, 2006), ECF
No. 16 (Ct. No. 06-00271) (NTN’s and Nachi’s entries); Order (Aug. 29, 2006), ECF No. 9 (Ct.
No. 06-00272) (NSK’s entries); Order (Aug. 23, 2006), ECF No. 8-2 (Ct. No. 06-00274) (NTN’s
entries); and Order (Sept. 19, 2006), ECF No. 17 (Ct. No. 06-00275) (Nachi’s entries).